DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Lee (KR 20130027772).
Regarding claim 1, the claimed system (Lee: figures 1 & 2; page 2-4) for measuring a status of a detection device (Lee: paragraph 24; element 500) comprising: the detection device comprising a component transformable between a plurality of configurations (Lee: element 511; configurations of figures 2a and 2b); a fiber optic cable for transmitting light, the at least one fiber optic cable defining a node (Lee: element 600; where the curved portion 610 is linked to element 511) arranged in communication with the component; and a control system (Lee: element 300, figure 1, paragraphs 21 and 24) operably coupled to the fiber optic cable such that scattered light reflected from the component and returned to the node is transmitted to the control system, wherein the control system analyzes the 

Regarding claim 3, the claimed wherein the component is automatically transformable between the plurality of configurations in response to an external condition (Lee: configuration of figure 2a and 2b; element 511 reacting to the heat (or water event) of the atmosphere surrounding the detection device thanks to holes (552) “a condition associated with the ambient atmosphere at the nodes”).

Regarding claim 4, the claimed wherein the node is arranged in communication with a chamber formed at an interior of the detection device (Lee: element 519).

Regarding claim 5, the claimed wherein the plurality of configurations comprise at least a first configuration and a second configuration, the component being in the first configuration during normal operation of the detection device and the component being in the second configuration when the detection device is activated (Lee: configuration of figure 2a and 2b; element 511 reacting to the heat (or water event) of the atmosphere surrounding the detection device thanks to holes (552) “a condition associated with the ambient atmosphere at the nodes”).

Regarding claim 7, the claimed wherein the component of the detection device is an alarm activation mechanism (Lee: configuration of figure 2a and 2b; element 511 reacting to the heat (or water event) of the atmosphere surrounding the detection device thanks to holes (552) “a condition associated with the ambient atmosphere at the nodes”).

Regarding claim 8, the claimed wherein the detection device comprises a heat responsive mechanism (Lee: configuration of figure 2a and 2b; element 511 reacting to the heat (or water event) of the atmosphere surrounding the detection device thanks to holes (552) “a condition associated with the ambient atmosphere at the nodes”).

Regarding claim 14, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 15, the claim is interpreted and rejected as claims 1 and 5 stated above

Regarding claim 16, the claim is interpreted and rejected as claims 1 and 4 stated above.

Regarding claim 17, the claim is interpreted and rejected as claim 1 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Walter (US 20080210443).

Regarding claim 2, the claimed wherein the component is manually transformable between the plurality of configurations is not specifically disclosed by Lee. Walter teaches a system comprising a manually activated component transformable between a plurality of configurations (Walter: abstract, paragraphs 3 and 12, and figures 5, 6, and 14) as well as the possibility of using a fiber optic cable to detect whether or not the pull station is activated (Walter: paragraph 121). Modifying Lee to allow for manual transformation between the plurality of configurations would increase the overall utility of the system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee according to Walter.

Regarding claim 6, the claimed wherein the detection device is a pull station is met by the pull station (Walter: paragraph 121).

Claim 9-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Official Notice.

Regarding claim 9, the claimed wherein the heat responsive mechanism is a sprinkler is not specifically disclosed by Lee. Examiner takes Official Notice that it is well known to one of ordinary skill in the art for sprinklers to be used in fire detection systems. Modifying the fire detection system of Lee to include a sprinkler would increase the overall utility of the system by providing additional means to deal with detected fires. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee according to Official Notice.

Regarding claim 10, the claimed wherein the component of the heat responsive mechanism is an activator bulb is not specifically disclosed by Lee. Examiner takes Official Notice that it is well known to one of ordinary skill in the art for activator bulbs to be used in fire detection systems. Modifying the fire detection system of Lee to include an activator bulb would increase the overall utility of the system by utilizing well known components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee according to Official Notice.

Regarding claim 11, the claimed activator bulb is whole in the first configuration and is broken in the second configuration is not specifically disclosed by Lee. Examiner takes Official Notice that it is well known to one of ordinary skill in the art how activator bulbs operate. Modifying the fire detection system of Lee to include an activator bulb that operates in the normal fashion would increase the overall utility of the system by utilizing well known components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee according to Official Notice.

Regarding claim 12, the claimed wherein a fluid contained within the activator bulb is in a first state in the first configuration and is in a second state in the second configuration is not specifically disclosed by Lee. Examiner takes Official Notice that it is well known to one of ordinary skill in the art how activator bulbs operate. Modifying the fire detection system of Lee to include an activator bulb that operates in the normal fashion would increase the overall utility of the system by utilizing well known components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee according to Official Notice.

Regarding claim 13, the claimed wherein in the first state the fluid is a liquid, and in the second state the fluid is a bubbling or at least partially vaporized is not specifically disclosed by Lee. Examiner takes Official Notice that it is well known to one of ordinary skill in the art how activator bulbs operate. Modifying the fire detection system of Lee to include an activator bulb that operates in the normal fashion would increase the overall utility of the system by utilizing well known components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee according to Official Notice.

Regarding claim 18, the claimed further comprising converting the scattered light into a binary signal before communicating the electronic signal to a control unit of the control system is not specifically disclosed by Lee. Examiner takes Official Notice that it is well known to one of ordinary skill in the art to convert measured values into binary signals before communicating. Modifying the fire detection system of Lee convert measured values into binary signals before communicating would increase the overall utility of the system by transmitting binary signals that are more easily used by electronic components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lee according to Official Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689